IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE CHARLES                           NOT FINAL UNTIL TIME EXPIRES TO
CARPENTER, JR.,                          FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
        Petitioner,
                                         CASE NO. 1D15-1440
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Willie Charles Carpenter, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.